Citation Nr: 1502196	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-33 588	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1967 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In April 2014, the Board denied entitlement to higher disability ratings for service-connected anxiety disorder, not otherwise specified (NOS).  At that time, the Board also determined that the TDIU issue stemmed from the appeal for higher ratings for anxiety disorder, NOS.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).

The Board remanded the TDIU issue for development and due process considerations.  In a June 2014 rating decision, the Manchester RO denied entitlement to a TDIU and also issued a supplemental statement of the case (SSOC) on the matter.  The appeal as to this issue is now properly before the Board.


FINDING OF FACT

The Veteran's service-connected disability does not prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155(West 2014); 38 C.F.R. § 4.16 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

In the April 2014 remand, the Board requested that the Veteran be provided with notice regarding the TDIU claim and that the Veteran and his representative be provided with a supplement statement of the case (SSOC) if the benefit sought was not granted.  Because the Veteran and his representative were provided with a standard May 2014 letter, which satisfied the duty to notify provisions, and a June 2014 SSOC, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in September 2011, October 2011, and March 2012.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation regarding a TDIU is a fully informed one, and contain reasoned explanations.  Furthermore, despite the instructions in the May 2014 notice letter and after allowing adequate time to respond, VA has not received additional evidence from the Veteran or his representative that could assist in substantiating the Veteran's claim.  Thus, VA's duty to assist has been met.

II. Analysis

Total disability will be considered to exist when any impairment of mind or body is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities with one disability rated at 40 percent or higher, and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The highest combined evaluation for compensation the Veteran has been assigned is 50 percent for his service-connected disability, which is anxiety disorder, NOS.  Therefore, he has not met the minimum schedular requirement, i.e., a single disability rating of 60 percent or more or a combined rating of 70 percent or more, to be considered for a TDIU rating.  38 C.F.R. § 4.16(a).

The question that remains is whether the Veteran's service-connected disability renders him unable to secure and follow a substantially gainful occupation, which would allow for extraschedular consideration under 38 C.F.R. § 4.16(b).  Here, the record does not show that Veteran's service-connected disability renders him unable to secure and follow a substantially gainful occupation.

According to the September 2011 VA examination report, the Veteran did not have any learning disabilities growing up.  The Veteran graduated from high school and worked on the family farm before attending Aviation Technological School.  He finished his certificate program in aviation mechanics.  He has work history of setting up vendors at Haymarket Square in Boston and servicing and installing medical equipment.

According to an August 2010 VA neuropsychological evaluation, the Veteran worked as an automobile mechanic after discharge from the military.  Then he worked for a company installing and servicing medical equipment in 1977 and remained there until 1994 when the company was sold.  The Veteran reported working for the new company for five to six years before being charged with his third DUI and spending two years incarcerated.  After he completed his jail time, he worked in the construction field until 2004 or 2005, at which time he began doing "odd jobs" on a part-time basis.  In 2008, the Veteran was admitted to Veteran Victory Farm, where he lived and worked taking care of animals and assisting with organic gardening.  According to the March 2012 VA examination report, the Veteran has not worked since 2008.

The evidence includes an April 2012 letter from the clinical director of Veteran Homestead, Inc., which includes Veteran Victory Farm.  The letter opined that the Veteran is not employable due to a psychiatric disorder.

However, the VA examination reports do not reflect that the Veteran is precluded from following substantially gainful employment.  The September 2011 VA examination report indicates that the Veteran has been living at Veteran Victory Farm because he does not know what he wants to do for work.  The Veteran reported that when he works, he is a good worker, and that he used to work too much and was a work-a-holic.  Along these lines, the October 2011 VA examiner opined that the Veteran's service-connected disability is associated with minimal to no occupational or social impairment.  According to the March 2012 VA examination report, the Veteran stopped working when he went into the rehabilitation program at Veteran Victory Farm.  The Veteran reported that he likes to keep busy so he plans to look for a part-time job when he leaves Veteran Victory Farm.  The VA examiner reported that the Veteran does not believe he will have any problems working.

Moreover, the Veteran is able to do work involving caring for animals and gardening at Veteran Victory Farm.  Additionally, the Board finds that the substantial medical evidence of record outweighs the single letter from the clinical director of Veteran Victory Farm contending that the Veteran is not employable due to a psychiatric disability.  Even that letter indicates that, while the Veteran may have difficulty maintaining focus resulting in limitation to certain tasks, the Veteran is able to manage performing farm tasks.  Therefore, based on the available evidence, the Veteran's education, work history, and the Veteran's own statement that he believes that he will not have problems finding part-time employment after leaving Veteran Victory Farm, the Board finds that the Veteran is able to secure or follow a substantially gainful occupation despite his service-connected disability.  .

In sum, the Board finds that the preponderance of the evidence is against a finding that Veteran's service-connected disability precludes him from securing and maintaining substantially gainful employment.  As such, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. § 3.102 (2014).  Therefore, referral for extraschedular consideration is not warranted and entitlement to a TDIU must be denied.  


ORDER

Entitlement to a TDIU is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


